Appeal by the People, as limited by their brief, from so much of an order óf the County Court, Nassau County (Delin, J.), dated July 29, 1980, as dismissed the third count of the indictment, bribing a witness (Penal Law, § 215.00), against defendant Levine. Order reversed insofar as appealed from, on the law, the third count of the indictment is reinstated as against defendant Levine, and the case is remitted to the County Court for further proceedings with respect to the reinstated count. The corpus delicti of the crime of bribing a witness is the agreement or understanding that a benefit will influence testimony (People v Kathan, 136 App Div 303; see People v Insogna, 28 AD2d 771; People v Plummer, 44 ÁD2d 573). In this case the People have established prima facie the existence of such an agreement and the proof before the Grand Jury was sufficient to sustain the third count of the indictment. At the accusatory stage, legally sufficient evidence is prima facie evidence (see People v Haney, 30 NY2d 328; People v Peetz, 7 NY2d 147; People v Dunleavy, 41 AD2d 717, affd 33 NY2d 573; see, also, GPL 190.65, subd 1). Damiani, J. P., O’Connor, Bracken and Brown, JJ., concur.